Order unanimously affirmed, without costs of this appeal to either party. Memorandum: In this habeas corpus proceeding we have reviewed the contentions of the appellant and also those raised by implication that were passed on in the prior article 78 proceeding decided in April, 1963, and find them to be without merit. (Appeal from order of Cayuga Special Term denying, without a hearing, petition by relator for a writ of habeas corpus.) Present—Bastow, J. P., Goldman, Henry, Noonan and Del Vecchio, JJ.